Order entered January 13, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-13-01712-CR

                               LARRY DUNN, JR., Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                      On Appeal from the 194th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F-1259904-M

                                           ORDER
       We GRANT appellant’s January 9, 2015 motion to permit current appointed appellate

counsel to withdraw. We DIRECT the Clerk of this Court to remove Lori L. Ordiway as

counsel of record for appellant. We ORDER the trial court to appoint new appellate counsel for

appellant and transmit a record including the order appointing new counsel to this Court within

TEN DAYS of the date of this order. This appeal is ABATED to allow the trial court to comply

with this order. The appeal shall be reinstated ten days from the date of this order or when the

record is received, whichever is earlier. This case is set for submission on oral argument on

February 10, 2015, and will remain set for submission on that date.


                                                      /s/   ADA BROWN
                                                            PRESIDING JUSTICE